Title: [Diary entry: 11 April 1787]
From: Washington, George
To: 

Wednesday 11th. Mercury at 54 in the Morning—76 at Noon and 74 at Night. Calm, clear, and Warm all day—Wind, what little there was of it, Southerly. Rid to all the Plantations. In the Neck, cross plowing, as directed, for Barley. At Muddy hole finished harrowing in grass Seeds on the Rye by the Barn—viz.—a bushel of clean red clover

Seed, and 13 gallons of Orchard grass seed—qty. of Land abt. 13 acres. The Barley was sowed as directed; harrowed in, and compleated as mentioned yesterday. Ordered the 6th. half acre to be deep plowed for to receive the Jerusalem Artichoke plants. At Dogue run, began to Sow in drills, in the Meadow, by the Gate (the rows 18 Inches asunder) the new River grass, had from Colo. Chs. Carter, at least what remained of it. The Women at this place were hoeing the wet part of the grd. between the meadows which the plows could not touch. Ordered them as soon as this was done, to go to the Ferry, and Assist in getting the grd. in the New Meadow in order for Oats and Timothy. At Frenchs the Farmer was sowing grass Seeds on the Wheat & was harrowing & rolling it in. The qu[anti]ty to the acre the same as had been given to the Oat Land in the same field. The double harrows do this work better than the heavier single harrow by raising more mould wch. the roller presses down again benifitting both the grain wch. is growing and the Seed wch. is Sown.